Title: To James Madison from Nicholas Brown Seabrook Rind, 13 October 1813
From: Rind, Nicholas Brown Seabrook
To: Madison, James


President MadisonWednesday Tuesday October 13th 1813.
You may think it too bold in a young man of 17 to address you at this time, but I have been to Washington Academy in Rockbridge Co, at the same time with a young man whose name was Robert Madison, I forget the middle letter of his name, I have seen how affairs have been carried on ever since I attained the age of reason, my father’s name was James Rind, formerly Attorney at law in the city of Richmond, & a real Republican not a rank Federalist, I his son whose name is Nicholas B. S. Rind presume to address you, the Present President of the Union of these United States, to state to you what I have seen, read, reflected &c on these affairs, what I have seen at Elections, cheating in every case where it is possible, I am now in the county of Hunterdon, N.J. The election went on yesterday, as usual in such places, but the feds were warm & dropped several words which ill became them as men, as Americans. (A man by the name of Charles Green in this place said words, which in the opinion of a great many were wrong, very wrong, remember this is secret,) O Jefferson, Madison, names which should be sacred to all, how have they been reviled, how even has my name been cursed by Federalists, but Glory be to God, the Holy Ghost, & Jesus Christ in spite of the age of reason, in spite of the works of Voltaire, Hume, yea Rousseau & John Marshal, I might say, C.J.U., we will conquer we will always have a majority of Republicans in the house of Congress, at least I trust so. I shall conclude this letter with a quotation from Milton’s Paradise lost, you may compare God & his Angels to Republicans & Congress (the Democratic part) Assembled. Satan & the Angels of the Hellish regions to Federalists & their principles, So saying a noble stroke he lifted high, which hung not, but so swift with tempest fell.
On the proud crest of Satan, that no sight,
Nor motion of swift thought, less could his shield
Such ruin intercept: ten paces huge he back recoil’d;
The tenth on bended knee His massive spear upstay’d; as if on
earth winds under ground, or waters forcing way Sidelong had
push’d a mountain from his seat Half sunk with all his pines.
Amazement seiz’d
The Rebel Thrones, but greater rage to see
Thus foil’d their mightiest; ours joy fill’d, and shout,
Presage of victory, and fierce desire of Battle: I can no more.
Comment portez vous a present, Demain quand Aurore um pourple—les gildes portes de l’orient, nous renouserons mon jamais cher Madison, la histoire de vos resolutions. Now I must fain stop Adieu, I may never see you till I see you at the bar of God, how is old Tom, I’ve seen him in Richmon, Glory to God on high, to the Holy Ghost, to the son David, upon his head shall honors rest, & every age pronounce him blest Glory Halleluiah Yours for Ever,
Nicholas Brown Seabrook Rind
Excuse my presumption the holy Ghost moved me
Rev. (Chapter & verse I do no exactly recollect)
In the hebrew tongue he hath his name Abadden but in the Greek tongue he hath his name Appollyon.

Let Jesus forever reign
I am a Presbyterian and a Republican
Glory.
